Title: 5th.
From: Adams, John Quincy
To: 


       After passing all the day, at pretty Close Study, I went and spent the Evening at Mr. White’s. Mr. Osgood, and Major Bart­lett, with their Ladies, were there: I had at length, an Invitation from the former, to go to his House. The terms that subsist between his family and Mr. Shaw’s, are such, that, I did not expect any notice from him: nor had I any right to expect it: but as a man possess’d of liberal Sentiments, his enmities do not extend further than persons. He is acknowledged to be a very Sensible, as well as an hospitable man; and Mr. Shaw often laments, that a reconciliation cannot take place. Found Mr. Thaxter here, when I return’d home: he is to set off on a journey to Boston, and Hingham, to-morrow morning. Mr. Marsh was here too. He is the eldest of 12 Children, of an old Lady in town, and it is remarkable, that 11 of the 12, are uncommonly Sensible, for the few advantages of education they have enjoy’d, as they are all mechanics. This man is between 60 and 70 years old. He was mentioning a person, who had an opinion of some religious point, different from his own. Now says he, he is very wrong.
       Perhaps, said Mr. Shaw, he thinks you are wrong.
       Ay, but I know he is.
       If such a degree of certainty, is not Philosophical, at least a man is perhaps the happier for professing it. When I see People, says some French author, adoring the Image of a Saint, for its miracles, I pity them, and yet wish, I believed as firmly as they.
      